NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 10, 2020 *
                                  Decided April 13, 2020

By the Court:

No. 19-3385

SHERRY WALKER,                                    Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                         No. 17-C-0583

CHILDREN’S HOSPITAL OF                            Lynn Adelman,
WISCONSIN,                                        Judge.
     Defendant-Appellee.

                                        ORDER

        The Children’s Hospital of Wisconsin mandated that Sherry Walker attend a
counseling program because her baseless accusations against her coworkers eroded the
trust that was essential to office collaboration. After she refused to let Children’s verify
her attendance in the program, it fired her. Walker sued Children’s for disability and
race discrimination, and the district court entered summary judgment for the hospital.
Because no reasonable juror could find that the firing was unlawful, we affirm.

       Children’s hired Walker in September 2014 as a data analyst in its strategic
planning department. The job description listed “the ability to effectively work with
[others]” and to collaborate with coworkers and “users at all levels across the health
system” as key to the role. Walker received positive performance reviews for her
technical skills. But after about eight months on the job, she began to raise allegations

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3385                                                                      Page 2

about coworkers. She thought that one coworker gossiped about her, did not support
her work, recorded her, and gave the recording to the hospital’s security team, whose
members then searched Walker’s purse without her consent. She also reported rumors
that the department wanted to transfer her and monitored her computer usage.

        Over the next year, Walker’s charges against her coworkers broadened.
According to Walker, colleagues tampered with work on her computer (though she had
no evidence or specific examples); people considered her “disgusting;” and at times
staff averted their eyes from her because they “all knew something about her.” She also
reported that someone in the hospital’s parking lot snapped photos of her and that
coworkers had tapped her home phone and planned to defame her.

       Children’s investigated Walker’s complaints, but when it found nothing to
substantiate them, it directed her to its employee assistance program. Her supervisor
recommended at least twice that Walker use the program, which counsels and supports
employees facing personal and professional challenges, to restore trust with her
coworkers. When Walker did not schedule any sessions, Children’s mandated that she
participate in the program. It explained that the department needed to build “a more
trusting work environment,” which required that Walker “becom[e] less distrusting of
[her] peers,” since they had “given [her] no cause for the serious allegations … or the
corresponding disruptions” to collaboration that she had made.

        Walker agreed to attend the employee assistance program, which a third party,
Empathia, Inc., ran, but she refused to allow Children’s to verify her participation.
Children’s asked Walker to sign Empathia’s HIPAA release form, so that Children’s
could receive Walker’s medical information and confirm that she attended the program
and followed its recommendations. When Walker refused to sign the authorization
(citing privacy concerns), Children’s provided her with alternate versions of Empathia’s
form. Each version was designed to narrow the scope of the release and to assuage
Walker’s unease. Children’s warned Walker that her continued employment depended
on her attending the assistance program and signing an authorization allowing it to
verify her attendance. The final form that Children’s offered would have permitted
Empathia to share only the dates of Walker’s sessions and confirm that she attended.
Walker signed that form but crossed out a clause acknowledging that Empathia did not
control the hospital’s use of the information that Empathia provided. Because Walker
removed that clause, the hospital believed that the authorization was not effective.
No. 19-3385                                                                            Page 3

       Lacking the release, Children’s fired Walker. In a letter detailing its reasons for
doing so, the hospital explained that she had repeatedly refused to sign the release
form, despite its efforts to resolve her privacy concerns. Children’s also stated that
Walker’s “baseless allegations divert organizational resources and attention while
compromising team cohesion,” and that it had attempted to rebuild trust between
Walker and her coworkers by requiring her to attend the assistance program.

       Walker sued Children’s, alleging discrimination based on a perceived mental
disability, see 42 U.S.C. § 12112; 29 U.S.C. § 794, and her race (black), see 42 U.S.C.
§ 2000e-2(a); 42 U.S.C. § 1981. The district court entered summary judgment for the
hospital. It concluded that no reasonable juror could find that Walker was performing
the essential functions of her job, or that the company fired her because of her perceived
mental disability (rather than for her refusal to sign an effective release) or her race.

       On appeal, Walker first argues that a reasonable juror could conclude that the
hospital discriminated against her based on a perceived disability. To prevail on this
claim, Walker needed to supply evidence that (1) Children’s regarded her as disabled;
(2) she was qualified to perform the essential functions of her job with or without a
reasonable accommodation; and (3) she was fired because of the perceived disability.
42 U.S.C. §§ 12111-12, 12102(1); see also Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 671–72
(7th Cir. 2012) (analyzing 29 U.S.C. § 794). We review de novo the grant of summary
judgment. Stelter v. Wis. Physicians Serv. Ins. Corp. 950 F.3d 488, 490 (7th Cir. 2020).

        Walker has not furnished evidence of the second element. We will assume, as the
first element requires, that the hospital regarded Walker as mentally disabled when it
told her to attend the employee assistance program to regain trust in her coworkers. For
the second element, Walker insists that she was qualified to perform the essential
functions of her job because her positive performance evaluations confirmed her
technical skills in data analysis. Even so, no reasonable juror could conclude that
Walker could perform all the essential functions of the job. When assessing the
“essential functions” of a job, the court considers whether the employer has “prepared a
written description before advertising or interviewing applicants for the job” and, if so,
deems the “description ... evidence of the essential functions of the job.” 42 U.S.C.
§ 12111(8). Walker’s job description listed collaboration as essential, and Walker does
not dispute this requirement. But her repeated, unfounded charges against coworkers
demonstrated an inability to work with them, and her refusal to allow Children’s to
verify her attendance in a program that could restore trust showed that this inability
would persist.
No. 19-3385                                                                         Page 4



       Walker’s response does not persuade us. She argues that, if the hospital regarded
her as having a mental disorder that kept her from performing the essential function of
her job, it needed to accommodate that disorder. In her view, the hospital had to waive
completely the need for her to sign a HIPAA release, because the paranoia that
Children’s regarded her as having would prevent her from signing it. But Children’s
did not need to provide this accommodation. Under the Americans with Disabilities
Act, 42 U.S.C. § 12201(h), employers “need not provide a reasonable accommodation …
to an individual who” is regarded as disabled. In any case, the hospital provided the
accommodation that she requested—requiring only that she allow Empathia to verify
her attendance in the counseling program. Walker rejected that accommodation, but not
because she wanted a further accommodation from Children’s. Instead, she wanted
more from Empathia—she wanted it to agree that it controlled what Children’s did
with the released attendance information.

       Walker also fails on the third element—that Children’s fired her because of her
disability. She contends that the hospital’s proffered reason for firing her—her failure to
sign a HIPAA release and refusal to rebuild trust—is a lie. She insists that she did sign a
release authorizing Empathia to turn over her attendance record. Children’s does not
dispute that Walker signed a purported release, but it is also uncontested that Walker
struck a key clause from it. Children’s believed that the strike-out invalidated the
release. And Walker has supplied no evidence that this belief, even if it were inaccurate,
was insincere. Therefore, she has not created a triable question of pretext. See Graham v.
Arctic Zone Iceplex, LLC, 930 F.3d 926, 929 (7th Cir. 2019) (no pretext if employer
“honestly believed” its given reason).

      Finally, we agree with the district court that Walker points to no evidence that
race motivated her firing. Her subjective “certainty” that race had to be a factor because
she was the only racial minority on her team is not evidence of discrimination that can
avoid a summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

       Accordingly, we AFFIRM the judgment.